UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California 92037 (Address of principal executive offices) (Zip code) The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 (Name and address of agent for service) Registrant’s telephone number, including area code: 858-456-6000 Date of fiscal year end:3/31/11 Date of reporting period:6/30/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of June 30, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. USA Materials 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in- kind)dividend $ $ 1,000 shares of common stock Total Manufacturing % % Total Direct Investments % % Indirect Investments: International: CVC European Equity Partners II L.P. Asia Pacific % % Consumer Discretionary, Industrials, Materials Europe $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. USA % % Consumer Discretionary,Telecom Services Latin America $2,500,000 original capital commitment Canada .267% limited partnership interest Total International % % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. USA % % Consumer Discretionary, Industrials, IT Canada $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. USA % % Consumer Discretionary,IT Latin America $5,000,000 original capital commitment Canada .124% limited partnership interest Total Large Corporate Restructuring % % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. USA $ $ % % Consumer Discretionary, Materials Canada $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. USA % % Consumer Discretionary, Industrials Canada $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. USA % % Industrials, IT Canada $3,500,000 original capital commitment .990% limited partnership interest Total Medium Corporate Restructuring % % Sector Focused: First Reserve Fund VIII, L.P.(A) 0 % % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. USA % % Consumer Discretionary Canada $3,500,000 original capital commitment .372% limited partnership interest VS&A Communications Partners III, L.P. Europe % % Consumer Discretionary, IT USA $3,000,000 original capital commitment Canada .293% limited partnership interest Total Sector Focused % % Small Corporate Restructuring: Sentinel Capital Partners II, L.P. (A) USA % % Consumer Discretionary Canada $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) % % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring % % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. USA $ $ % % Health Care, IT Canada $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. Europe % % Consumer Discretionary, IT USA $1,540,000 original capital commitment Canada .381% limited partnership interest Sprout Capital VIII, L.P. Middle East % % Health Care, IT, Materials Africa $5,000,000 original capital commitment USA .667% limited partnership interest Canada Total Venture Capital % % Total Indirect Investments % % Total Portfolio Investments (B) $ $ % % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust’s portion has been given to the other limited partners invested in this partnership. Item 2.Controls and Procedures. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective at the reasonable assurance level based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. Certifications attached hereto. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Pacific Corporate Group Private Equity Fund By /s/ Christopher J. Bower Christopher J. Bower President / Principal Executive Officer Date:August 30, 2010 Pursuant to the requirements of the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Christopher J. Bower Christopher J. Bower President / Principal Executive Officer Date:August 30, 2010 By/s/ Quyen Dao-Haddock Quyen Dao-Haddock Vice President, Treasurer and Secretary/ Principal Financial Officer Date:August 30, 2010
